                                    Andrew J. Mollica
                                         Attorney at Law
                                 1205 Franklin Avenue Suite (16LL)
                                   Garden City, New York 11530
                                        Tel. (516) 352-6853
                                        Tel. (516) 528-1311
                                          Jdmol@aol.com


                                            March 13, 2020
                                                             USDC SDNY
   Via ECF
                                                             DOCUMENT
   Honorable Mary Kay Vyskocil
                                                             ELECTRONICALLY FILED
   United States District Courthouse
                                                             DOC #:
   500 Pearl Street
                                                             DATE FILED: 3/16/2020
   New York, NY 10007-1312

                                         Re:    United States v. Navarro, et al.
                                                Docket No.: 20-CR-00160
                                                Bail Conditions

   Dear Judge Vyskocil:

           I am local counsel for defendant Nicholas Surick in the above matter. At this point, I have
   not filed the Pro Hac Vice motion to admit my co-counsel Timothy M. Donohue.

           With the consent of the Government, the defendant respectfully requests that the bail
   conditions be modified for Mr. Surick as follows: Defendant Surick shall have until March 24,
   2020 to obtain two financially responsible persons to cosign his bond.

         I would respectfully ask that the Court authorize this modification by endorsing this letter
   “So Ordered”. Thank you.

                                                Respectfully,

                                                /s/ Andrew Mollica

                                                Andrew Mollica

   TMD: mm
   cc: AUSA Sarah Mortazavi


GRANTED. Defendant’s time to comply with bail condition of
posting bond with two sureties is extended to March 24, 2020.

      3/16/2020
